UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7439



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHN MAURICE HENOUD, a/k/a John Harvey, a/k/a J.M. Harvey,
a/k/a J.M. Hardey, a/k/a Jerry Geohn Davidson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:04-cr-00004-JBF-1)


Submitted:   March 19, 2008                 Decided:   April 7, 2008


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Maurice Henoud, Appellant Pro Se. Michael Calvin Moore,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Maurice Henoud appeals the district court’s order

denying his motion to compel the return of a computer hard drive

seized as evidence pursuant to Fed. R. Crim. P. 41(g).           We review

the denial of a Rule 41(g) motion for return of property for an

abuse of discretion.     United States v. Chambers, 192 F.3d 374, 376

(3d Cir. 1999).    We have reviewed the record and find no abuse of

discretion.   Accordingly, we affirm for the reasons stated by the

district   court.*        See    United       States   v.    Henoud,     No.

2:04-cr-00004-JBF-1     (E.D.   Va.   filed    Sept.   10,   2007;   entered

Sept. 11, 2007).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     AFFIRMED




     *
      We also deny without prejudice Henoud’s request that this
court direct the district court to consolidate his various cases
that are or may be pending; Henoud should seek such relief in the
first instance from the district court.

                                  - 2 -